Citation Nr: 1241570	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  08-25 522	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to an effective date before February 25, 2004, for the grant of a total disability rating for compensation based individual unemployability for the purpose of accrued benefits.

2.  Entitlement to an effective date before February 25, 2004, for the grant of service connection for lung cancer for the purpose of accrued benefits. 

3.  Entitlement to enhanced dependency and indemnity compensation 38 U.S.C.A. § 1311(a)(2). 

REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel

INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran, who died in February 2005, served on active duty from October 1956 to October 1960.  The Appellant is the surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in May 2004, in July 2004, and in July 2007 of a Department of Veterans Affairs (VA) Regional Office.  


FINDINGS OF FACT

1.  The Veteran filed a claim for a total disability rating for compensation on the basis of individual unemployability, which was received by VA on February 25, 2004; for the purpose of accrued benefits there was no pending claim for a total disability rating for compensation on the basis of individual unemployability, formal or informal, before February 25, 2004, and the Veteran was individually unemployable more than one year before the date of his claim.






2.  The Veteran filed a claim of service connection for lung cancer, which was received by VA on February 25, 2004; for the purpose of accrued benefits, there was no pending claim of service connection for lung cancer, formal or informal, before February 25, 2004. 

3.  In August 2004, the Veteran filed a notice of disagreement to the rating decisions by the RO in March 2004 assigning an effective date of February 25, 2004, for a total disability rating for compensation on the basis of individual unemployability and in July 2004 assigning an effective date of February 25, 2004, for the grant of service connection for a lung cancer. 

4.  On February 19, 2005, the Veteran died while the claims for an effective date before February 25, 2004, for the grant of a total disability rating for compensation on the basis of individual unemployability and of service connection for a lung cancer were pending.

5.  The Veteran was not in receipt of or entitled to receive a total disability rating for compensation on the basis of individual unemployability for a continuous period of at least eight years immediately preceding his death.


CONCLUSIONS OF LAW

1.  For the purpose of accrued benefits, the criteria for an effective date before February 25, 2004, for the grant of a total disability rating for compensation on the basis of individual unemployability have not been met.  38 U.S.C.A. § § 5110, 5121, 5107(b) (West 2002 & Supp. 2011); §§ 3.155, 3.157, 3.400(o) (2012).




2.  For the purpose of accrued benefits, the criteria for an effective date before February 25, 2004, for the grant of service connection for lung cancer have not been met. 38 U.S.C.A. §§ 5110, 5121, 5107(b) (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400(b)(2) (2012).

3.  The criteria for enhanced under 38 U.S.C.A. § 1311(a)(2) have not been met.  38 U.S.C.A. §§ 1311, 5107(b) (West 2002); 38 C.F.R. §§ 3.5(a), 3.10(c) and (f), 3.400(c)(2) (2012). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
In a claim for increase, which includes a claim for a total disability rating for compensation on the basis of individual unemployability, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

In a claim for dependency and indemnity compensation, including a claim of service connection for the cause of the death, the VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death, (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342   (2007). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112   (2004). 

As the claim for a total disability rating for compensation on the basis of individual unemployability and the claim of service connection for lung cancer, and the claim of service connection for dependency and indemnity compensation were granted, and the level of compensation has been assigned, the only remaining questions raised by the Appellant is an earlier effective for the grant of a total disability rating for compensation on the basis of individual unemployability and of service connection for lung cancer for the purpose of accrued benefits and for enhanced  dependency and indemnity compensation.   



The RO provided post-adjudication VCAA notice by letter, pertaining to the claims for an earlier effective date in October 2011.  As for content of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claims were readjudicated as evidenced by the supplemental statement of the case, dated in August 2012.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

On the claim for enhanced dependency and indemnity compensation, to the extent that separate VCAA notice was not provided, the VCAA notice was deficient.  Nevertheless, the Appellant's interest that the VCAA notice was designed to protect, that is, notice of the type of evidence necessary to substantiate the claim was provided in the statement of the case in July 2008 and in the supplemental statement of the cases in January 2010, in September 2010, and in August 2012.  Moreover, the Appellant has expressed actually knowledge that the benefit is based on whether the Veteran was entitled to receive a total disability rating for a continuous period of at least eight years immediately preceding his death, as evidence by the Appellant's statements made in support of the claim and in her testimony at hearing in November 2008, and the Appellant has had the opportunity to submit additional evidence. 


Although the VCAA notice was not provided in a separate document apart from the statement of the case or supplemental statement of the case, the essential fairness of the adjudication was not affected because the Appellant has expressed actual knowledge of the type of evidence needed to substantiate the claim and she was afforded a hearing on the question and she had the opportunity to submit additional evidence and argument.  Based on the facts and circumstances of the entire record, the Appellant was not prejudiced by the deficiency in VCAA notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained VA records and private medical records.  

On the claims for accrued benefits, the determination is based on the evidence in the file at the date of Veteran's death, including, any VA records, which are deemed to be in the constructive possession of VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992). (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA during the consideration of a claim).  In August 2010, in accordance with 38 C.F.R. § 3.159(e), the RO notified the Appellant that VA records from January 1981 to December 1996 were unavailable.  In July 2009, the Social Security Administration notified VA that the decision and records related to the Veteran's claim had been destroyed.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (records of the Social Security Administration must be obtained, if either (1) there is a decision by the Social Security Administration, pertaining to a medical condition related to the claim; or (2) there is a reasonable belief that the records of the Social Security Administration may pertain to the claim).  


As the evidence needed to adjudicate the claims for accrued benefits is of record no further action to obtain records is required.  And a claim for an earlier effective date is not a medical question, a medical opinion is not needed to decide the claims.  

On the claim for enhanced dependency and indemnity compensation, the determination is primarily a question of an effective date, which is not a medical question, and a medical opinion is not needed to decide the claim.  

As the Appellant has not identified additional records, which constructively would have been part of the record at the time of the Veteran's death, or has she indicated that there are any other records, pertinent to the claims, the Board concludes that no further assistance to the Appellant in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Accrued Benefits 

Upon the death of a Veteran, his lawful surviving spouse may be paid periodic monetary benefits to which the Veteran was entitled at the time of death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when the Veteran died. 

To prevail on an accrued benefits claim, the record must establish that: (1) the Appellant has standing to file a claim for accrued benefits, (2) the Veteran had a claim pending at the time of his death, (3) the Veteran would have prevailed on the claim if he had not died, and (4) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5101, 5121; 38 C.F.R. § 3.1000.  





Generally, only evidence contained in the Veteran's file at the time of this Veteran's death will be considered when reviewing a claim for accrued benefits.  The Board is prohibited from considering evidence received after the date of a Veteran's death, except for outstanding service treatment records or VA records, as these records are considered to be in the constructive possession of VA at the time of death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a), (d)(4).  Stated differently, after the Veteran's death, the Appellant cannot submit or VA cannot develop the case for additional evidence, except for records in constructive possession of VA that might better substantiate the claim. 
Facts

The Veteran filed a claim of service connection for lung cancer and a claim for a total disability rating for compensation on the basis of individual unemployability, which were received by VA on February 25, 2004.  

In a rating decision in March 2004, the RO granted the claim for a total disability rating for compensation on the basis of individual unemployability and assigned an effective date of February 25, 2004, the date of receipt of the claim by VA.  The RO notified the Veteran of the award by letter in May 2004. 

In a rating decision in July 2004, the RO granted the claim of service connection for lung cancer and assigned an effective date of February 25, 2004, the date of receipt of the claim by VA.  The RO notified the Veteran of the award by letter in July 2004.

In August 2004, the Veteran filed a notice of disagreement to the rating decisions in March 2004 and in July 2004 by the RO, assigning an effective date of February 25, 2004, for the grant of a total disability rating for compensation on the basis of individual unemployability and of service connection for lung cancer.  


On February 19, 2005, the Veteran died while the claims for an effective date of were pending, that is, before the expiration of 1 year after the date of notice of the awards in May 2004 and in July 2004.  38 C.F.R. § 3.160(c)(a pending claim is a claim, which has not been finally adjudicated); 38 C.F.R. § 3.160(d) (a finally adjudicated claim is a claim which has been allowed or disallowed by the agency of original jurisdiction of (RO), the action having become final by the expiration of 1 year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  The Veteran and the Appellant were married in December 1957.  The death certificate shows that the Appellant as the Veteran's surviving spouse. 

In March 2005, the Appellant filed a claim dependency and indemnity compensation, which includes a claim for accrued benefits and a claim of service connection for the cause of the Veteran's death, which also includes enhanced dependency and indemnity compensation. 

Analysis 

The evidence of record establishes that the Appellant has standing to file a claim for accrued benefits as the Veteran's surviving spouse and the Veteran had claims pending at the time of his death, pertaining to earlier effective dates for the grant of a total disability rating for compensation on the basis of individual unemployability and of service connection for lung cancer.  And the Appellant filed for accrued benefits in March 2005 within one year of the Veteran's death in February 2005.   38 U.S.C.A. §§ 5101, 5121; 38 C.F.R. § 3.1000. 






The remaining question is whether the Veteran would have prevailed on the claims for an earlier effective date for the grant of a total disability rating for compensation on the basis of individual unemployability and of service connection for lung cancer. 

Effective Dates 

Total Disability for Compensation based on Individual Unemployability 

A total disability rating may be assigned, where the schedular rating is less than total, when the individual is unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities or disabilities. If there is only one such disability, it must be ratable at 60 percent or more. If there are two or more disabilities, at least one disability must be ratable at 40 percent or more with sufficient additional disability to equal a combined rating of 70 percent or more. 38 C.F.R. § 4.16(a).  Where the schedular percentage requirements for total disability rating for compensation based on individual unemployability have not been met, an extraschedular rating may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability. 38 C.F.R. § 4.16(b).

A claim for a total disability rating for compensation based on individual unemployability is a claim for increase.  Norris v. West, 12 Vet. App. 413, 420 (1999).






Facts

In April 1981, the Veteran filed an original claim for VA disability compensation.  In a rating decision in July 1981, the RO granted the claim of service connection for residuals of a fracture of the left ankle, rated zero percent; residuals of a fracture of the right ankle, rated zero percent; residuals of fracture of the mandible, zero percent; and residuals of a skull fracture with concussion and headaches, rated 10 percent.  The combined disability rating was 10 percent, effective April 2, 1981, the date of receipt of the claim.  

The RO denied the claims of service connection for hypertension, not heart disease, and for residuals of a kidney injury, but written notice of the rating decision was not provided to the Veteran and the claims remained opened. 

An award letter from the Social Security Administration shows that the Veteran received supplemental security income due to disability beginning in 1992.  

Private medical records show that in June 1995 the Veteran had a heart transplant. 

In December 1996, the Veteran filed claims of service connection for heart disease with heart transplant and for hypertension.  He also claimed to be totally disabled. In a rating decision in April 1997, the RO denied the claims of service connection.  

After the Veteran was provided notice of the rating decision of April 1997, the Veteran perfected an appeal on the claims of service connection for heart disease with heart transplant and for hypertension.  






On appeal to the Board of the claims of service connection for heart disease with heart transplant and for hypertension, the Board remanded the claims in August 2000.  

While on appeal in a rating decision in December 2002, the RO granted service connection for heart disease (cardiomyopathy) with heart transplant, and rated the disability 10 percent from September 1992 and 30 percent from August 1996, following the termination of a schedular temporary total rating for one year.  The RO also granted service connection for hypertension and assigned a 10 percent rating from April 1981. 

The RO's rating decision resulted in a combined disability rating of 30 percent from April 1981, a 50 percent rating from August 1996, and a 60 percent from September 9, 1997. 

As the claims of service connection service connection for heart disease with heart transplant and for hypertension and for residuals of a kidney injury were granted before appellate review by the Board, the claims were finally adjudicated under 38 C.F.R. § 3.160(d) and no longer in appellate status.  The grant of service connection of hypertension extinguished the pending claim of service connection for hypertension since the rating decision in April 1981, which denied the claim, but proper notice of the rating decision was not provide to the Veteran and the claim remained pending until the Veteran filed a claim of the same disability in December 1996.  

In December 2002, the RO notified the Veteran of the rating decision and of his appellate rights and he did not appeal the effective dates or the disability ratings and the rating decision became final by operation of law. 


There was no further correspondence from the Veteran until he filed a claim for a total disability rating for compensation on the basis of individual unemployability, which was received by VA on February 25, 2004.  In his application, the Veteran stated that since 1994 he had not worked because of heart disease and hypertension. 

In a rating decision in March 2004, the RO granted a total disability rating for compensation based on individual unemployability pursuant to 38 C.F.R. § 4.16,  effective February 25, 2004, the date of receipt of the claim.  The RO determined that the Veteran had not worked since 1994.  

The adjudicated service-connected disabilities then in effect were: cardiomyopathy with heart transplant, rated 30 percent; residuals of a fracture of the left ankle, rated 10 percent; residuals of a fracture of the right ankle, rated 10 percent; residuals of kidney trauma, rated 10 percent; hypertension, rated 10 percent, residuals of a skull fracture with concussion, rated 10 percent; residuals of fracture of the mandible, bilaterally, rated 10 percent, resulting in a combined disability rating of 60 percent from September 1997, thereby meeting the requisite percentage requirements for consideration of a schedular total disability rating under 38 C.F.R. § 4.16(a) (for the purpose of one disability ratable as 60 percent or more when disabilities result from a common etiology or a single accident (except for cardiomyopathy and hypertension, the Veteran's disabilities were sustained in a vehicle accident and service connection for cardiomyopathy and hypertension were granted as due to the residuals of kidney trauma). 

Analysis

The effective date of the award of an increase in compensation is the date of claim or the dated entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  



The exception to the rule allows for the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim was received within 1 year from such date, otherwise, the effective date is the date of receipt of the claim. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The question presented is whether a total disability rating for compensation based on individual unemployability is warranted before February 24, 2004. 

In this case, there are several potential dates for the total disability rating, namely, February 24, 2004, the date of receipt of the claim under 38 C.F.R. § 3.400(o)(1)(general rule), or under the exception to the general rule under 38 C.F.R. § 3.400(o)(2), a date between February 24, 2003, and February 24, 2004, that is, the earliest date as of which it was factually ascertainable that an increase in disability had occurred, if the claim was received within 1 year from such date, or a date before February 24, 2004, on the basis of a pending or unadujudicated claim for a total disability rating for compensation based on individual unemployability .   

As determined by the RO the Veteran last worked in 1994, more than one year before he filed the claim in February 2004.  As the Veteran was totally disabled more than one year prior to the claim, the increase is effective the date of claim. 38U.S.C.A. §5110(b)(2); Harper v. Brown, 10 Vet App 125 (1997); 38 C.F.R. §3.400(o); VAOPGCPREC 12-98 (1998) (an increase must have occurred during the one year period prior to the date of the claim in order to receive the benefit of an earlier effective date); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (rejecting the argument that 38U.S.C.A. §5110(b)(2) applies before one year prior to the claim). 





Stated differently, the exception to the general rule for the effective date for an increase in disability under 38 C.F.R. § 3.400(o)(2) does not apply, which eliminates any effective date between February 24, 2003, and February 24, 2004. 

As for a date before February 24, 2004, on the basis of a pending or unadjudicated claim for the total disability rating, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. §5101(a) and 38 C.F.R. §3.151. 

A claim for VA benefits, whether formal or informal, remains pending until it is finally adjudicated.  Adams v. Shinseki, 568 F.3d 956, 960 (Fed.Cir.2009); 38 C.F.R. § 3.160(c).  

A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  

Any communication or action indicating intent to apply for one or more benefits administered by VA may be considered an informal claim.  38 C.F.R. § 3.155(a). The benefit sought must be identified, though it need not be specific.  Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

Once a Veteran submits evidence of a disability, makes a claim for the highest rating possible, and submits evidence of unemployability, an informal claim is raised.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 38 C.F.R. § 3.155. 






In December 1996, the Veteran filed claims of service connection for heart disease with heart transplant and for hypertension.  He also claimed to be totally disabled.  The disabilities listed on the application were heart disease with heart transplant and hypertension. 

The Veteran did perfect an appeal on the claims of service connection for heart disease with heart transplant and for hypertension.  While on appeal in a rating decision in December 2002, the RO granted service connection for heart disease (cardiomyopathy) with heart transplant, and rated the disability 10 percent from September 1992 and 30 percent from August 1996, following the termination of a schedular temporary total rating for one year.  

The RO granted service connection for hypertension and assigned a 10 percent rating from April 1981 and for residuals of a kidney injury and assigned a 10 percent rating from April 1981. 

The RO's rating decision resulted in a combined disability rating of 30 percent from April 1981, 50 percent from August 1996, and 60 percent from September 1997.  With the combined rating of 60 percent from September 9, 1997, the Veteran did meet the minimum schedular percentage for a total disability rating for compensation under 38 C.F.R. § 4.16(a).  

The initial rating of heart disease with heart transplant and hypertension in the rating decision in December 2002 also raised the claim for a total disability rating for compensation based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).

In a rating decision in April 1997, the RO construed the claim for total disability as a claim for nonservice-connected pension and not a claim for compensation.  The Ro denied the claim for pension.  At the time, the Veteran's combined service-connected disability rating was 10 percent, which did not meet the minimum schedular percentage for a total disability rating for compensation under 38 C.F.R. § 4.16(a).  And an extraschedular rating under 38 C.F.R. § 4.16(b) was not raised by the Veteran or reasonably raised by the record.  The RO denied nonservice-connected pension on grounds that the Veteran did not have wartime service. 

After the Veteran was provided notice of the rating decision of April 1997 and of his appellate rights, the Veteran perfected an appeal on the claims of service connection for heart disease with heart transplant and for hypertension and for residuals of a kidney injury, but not for nonservice-connected pension. 

As for the denial of a total disability for nonservice-connected pension, the rating decision became final by operation of law.  

With the grant of service connection for heart disease with heart transplant and hypertension in the rating decision in December 2002, the combined rating raised the claim for a total disability rating for compensation based on individual unemployability.  

With notice of the rating decision in December 2002, granting service connection and assigning the initial ratings for heart disease with heart transplant and hypertension and for kidney injury, there was an implied denial of a total disability rating for compensation based on individual unemployability, even if the RO did not expressly address that claim in the rating decision. Cogburn v. Shineski, 24 Vet. App. 205, 212-13 (2010). 



In accordance with Cogburn, in determining whether the implicit denial doctrine applies, there are several factors to consider.  The first factor is the relatedness of the claims.  The claims of service connection for heart disease with heart transplant and hypertension and for kidney injury, which were granted and the initial disability ratings were assigned, were closely related to a claim for a total disability rating.   Also to the extent the Veteran claimed total disability in December 1996 and to the extent the claim may be considered a claim for compensation, the claim was pending.  See Roberson, 251 F.3d at 1378 (once a Veteran submits evidence of a disability, makes a claim for the highest rating possible, and submits evidence of unemployability, an informal claim is raised).   

The second factor is the specificity of the adjudication, that is, does the adjudication allude to the pending claim in such a way that it could reasonably be inferred that the claim was denied.  With the initial assigned ratings for heart disease with heart transplant and hypertension and for kidney injury, with a combined rating of 60 percent of which the Veteran was notified, it could reasonably be inferred that a total disability rating was denied as a total disability would be either a 100 percent schedular rating or a combined 100 schedular rating or a total disability rating for compensation based on individual unemployability. 

The third factor is the timing of the claims, the Veteran filed the claims of service connection and for a total rating at the same time and the claims of service connection were granted and assigned ratings in the same rating decision and the claims were essentially presented to the RO at the same time.  






The fourth factor is whether the Veteran was represented.  The Veteran was represented by a service organization.  After the RO provided notice of the rating decision of December 2002 to the Veteran and his representative, there was no further correspondence from the Veteran or his representative until February 2004.  

As for the claim for a total disability raised by the Veteran in December 1996, to the extent the claim may be considered a claim for compensation, the claim was implicitly denied, applying the Cogburn test by the rating decision by the RO in December 2002. 

As there was no pending claim for a total disability for compensation based on individual unemployability before February 2004, the proper effective date for the grant of the benefit remains February 25, 2004.  

As the preponderance of the evidence is against the claim, there is no doubt to be resolved, and an effective date before February 25, 2004, for a total disability for compensation based on individual unemployability is not warranted.  38 C.F.R. § 5107(b). 

Lung Cancer 

The Appellant also argues that the effective date for the grant of service connection for lung cancer should be in 2000 when lung cancer was diagnosed. 

The effective date of an award of compensation is based on the date the claim was received.  38 C.F.R. § 3.400.

The claim for service connection for lung cancer was received by VA on February 25, 2004.  The RO granted service connection and assigned the effective date February 25, 2004, the date of receipt of the claim. 

There is no correspondence or any other document which could be considered a claim, received by the RO before February 25, 2004, that evinces intent by the Veteran to file a claim of service connection for lung cancer.

Although lung cancer was diagnosed in 2000, the effective date cannot precede the date of receipt of the claim, in the absence of evidence of a pending or unadjudicated claim for the same disability before the date of receipt of the claim or claim of clear and unmistakable error in prior rating decision, denying the claim during the Veteran's lifetime.  As there was no pending claim of service connection for lung cancer before February 25, 2004, and no claim of clear and unmistakable error in prior rating decision, denying the same disability during the Veteran's lifetime, the proper effective date for the grant of the benefit remains February 25, 2004. 

As the preponderance of the evidence is against the claim, there is no doubt to be resolved, and an effective date before February 25, 2004, for service connection for lung cancer is not warranted.  38 C.F.R. § 5107(b). 

Enhanced Dependency and Indemnity Compensation under 
38 U.S.C.A. § 1311(a)(2). 

Even though a Veteran died of non-service-connected causes, VA will pay death benefits to the surviving VA will pay death benefits to the surviving spouse if at the time of death, the Veteran was receiving or was entitled to receive compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death.  38 C.F.R. § 3.22.





''Entitled to receive'' means that the Veteran filed a claim for disability compensation during his lifetime and one of the following circumstances is satisfied: (1) The Veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the period specified, but for clear and unmistakable error committed by VA in a decision on a claim filed during the Veteran's lifetime; or (2) additional evidence submitted to VA before or after the Veteran's death, consisting solely of service department records that existed at the time of a prior VA decision, but were not previously considered by VA, provides a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively in accordance with §§ 3.156(c) and 3.400(q)(2).  "Rated by VA as totally disabling'' includes total disability ratings based on individual unemployability.  38 C.F.R. § 3.22.  

The provisions of ''entitled to receive'' and "rated by VA as totally disabling'' apply to a claim under 38 U.S.C.A. § 1311, which is based on a service-connected cause of death and the total rating was in effect for eight years before death, unlike 38 U.S.C.A. § 1318. 

At the time of the Veteran's death in February 2005, the Veteran was rated by VA as totally disabled since February 25, 2004.  Before February 25, 2004, the Veteran was rated 60 percent beginning September 9, 1997.

At the time of his death, the Veteran had been in receipt of a total disability rating for about one year.  One year does meet the requisite eight-year requirement for enhanced DIC under 38 U.S.C.A. § 1311. 





Also, there has been no claim of clear and unmistakable error that the Veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the period specified, but for clear and unmistakable error committed by VA in a decision on a claim filed during the Veteran's lifetime.  The Appellant's arguments about earlier effective dates for a total disability rating for compensation based on individual unemployability and for service connection for lung cancer do not rise to not constitute a claim of clear and unmistakable error.  See Caffrey v. Brown, 6 Vet. App. 377, 384 (1994) (if a claimant wishes to reasonably raise a claim of clear and unmistakable error, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be clear and unmistakable error on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error). 

As the Veteran was not rated totally disabled by VA for the period of years prior to his death, the preponderance of the evidence is against the claim for enhance DIC under 38 U.S.C.A. § 1311 and there is no doubt to be resolved.  38 C.F.R. § 5107(b). 

(The Order follows on the next page). 










ORDER

An effective date before February 25, 2004, for the grant of a total disability rating for compensation based on individual unemployability for the purpose of accrued benefits is denied.

An effective date before February 25, 2004, for the grant of service connection for lung cancer for the purpose of accrued benefits is denied. 

Entitlement to enhanced dependency and indemnity compensation 38 U.S.C.A. § 1311(a)(2) is denied. 



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


